DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Status of Claims
Claims 8, 12, 15, and 19 have been amended. Claims 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments necessitated new grounds of rejection. 

Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
-	Claim Objections
Examiner’s response:
            Objections withdrawn in view of amendments.
In reference to Applicant’s arguments about:
Double Patenting.
Examiner’s response:
            The applicant has deferred response. Accordingly, the rejection is upheld.
In reference to Applicant’s arguments about:
Rejections under 35 USC §101.
Examiner’s response:
The examiner respectfully disagrees. 
In regards to argument:
“generating a vector based on extracted feature data is plainly not something that can be performed by a human mentally, or with a pen and paper.”,
The Examiner holds the view that generating a vector based on extracted feature data is a mental process capable of being performed using pen and paper. For example, one might extract the features “red” and “fruit” from a “red apple” and mentally categorize the apple using a feature vector containing both “red” and “fruit”.
“generating a classification rule by processing data using a machine learning model is plainly not "data gathering,"
The Examiner holds the view that, recited at a high level, the process of generating “based on the one or more feature vectors, a first classification rule” using a machine learning model as claimed corresponds to mere data gathering in conjunction with the abstract idea (MPEP 2106.05(G)(3)(iii)), and that the process of generating a classification rule based on feature vectors is a mental process. 
“"extracting" and "generating" data is in no way mere evaluation or judgment”
The Examiner holds the view that "extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications" and "generating one or more feature vectors based on the extracted feature data" are routine mental operations. For example, one might extract the features “red” and “fruit” from a “red apple” and mentally categorize the apple by generating a feature vector containing both “red” and “fruit”. 
“the amended claims…are eligible because they "reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field," and further "integrate" the alleged "judicial exception into a practical application of the exception.”,
The Examiner holds the view that the use of a machine learning algorithm, as claimed, is generic, and not sufficient in and of itself to represent a clear technological improvement over existing technology, nor to integrate the claimed invention into a practical application.
For these above reasons, rejections are still maintained.

In reference to Applicant’s arguments about:
Rejections under 35 USC §112.
Examiner’s response:
            Amendments necessitated new grounds of rejection.

Double Patenting
 A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of copending Application No. 16/398,460. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


INSTANT APPLICATION
[a processor; and a memory containing a program which when executed by the processor performs an operation comprising:]
[a computer program product, comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising] training an artificial neural network to generate asset classification rules;

Application 16/398,460
[A method comprising:] training an artificial neural network to generate asset classification rules;
receiving a plurality of assets from a data catalog the plurality of assets comprising a set of database columns;
receiving a plurality of assets from a data catalog, the plurality of assets comprising a set of database columns;
receiving a plurality of classifications applied to the plurality of assets in the data catalog, wherein the plurality of classifications indicate a respective label for each respective database column in the set of database columns
receiving a plurality of classifications applied to the plurality of assets in the data catalog, wherein the plurality of classifications indicate a respective label for each respective database column in the set of database columns
extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications;
extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications;
generating one or more feature vectors based on the extracted feature data; 
generating one or more feature vectors based on the extracted feature data; 
generating, by a machine learning (ML) algorithm and based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets;
generating, by a machine learning (ML) algorithm and based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets;
identifying a second classification rule;
identifying a second classification rule;
determining a number of matching terms that are present in both the first classification rule and the second classification rule, wherein at least one term in the first classification rule is not included in the second classification rule;
determining a number of matching terms that are present in both the first classification rule and the second classification rule, wherein at least one term in the first classification rule is not included in the second classification rule;
upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: whether the differences only include use of different data types; whether differences only include different rule types, and whether the differences only include different scores; and
upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: whether the differences only include use of different data types; whether differences only include different rule types, and whether the differences only include different scores; and
upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.
upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.
Claim 9 and 16
Claim 2
determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user;
determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user;
identifying a third classification rule generated by the ML algorithm;
identifying a third classification rule generated by the ML algorithm; 

	
determining that a number of terms that match and are present in both the first classification rule and the third classification rule exceeds a threshold;
determining that a number of terms that match and are present in both the first classification rule and the third classification rule exceeds a threshold;
outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.	
outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.
Claim 10 and 17
Claim 3
storing the first classification rule
storing the first classification rule
determining a new asset has been added to the data catalog
determining a new asset has been added to the data catalog
determining that the new asset satisfies the condition specified in the first classification rule
determining that the new asset satisfies the condition specified in the first classification rule
programmatically applying the first classification to the new asset
programmatically applying the first classification to the new asset
Claim 11 and 18
Claim 4
determining that a second classification of the plurality of classifications was programmatically applied to the first asset based on a third classification rule generated by the ML algorithm
determining that a second classification of the plurality of classifications was programmatically applied to the first asset based on a third classification rule generated by the ML algorithm
determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold
determining that a number of terms that match and are present in the first classification rule and the third classification rule exceeds a threshold
outputting the first and third classification rules to a user with an indication specifying suggesting to replace the third classification rule with the first classification rule.
outputting the first and third classification rules to a user with an indication suggesting to replace the third classification rule with the first classification rule.
Claim 12 and 19
Claim 5
wherein the artificial neural network generates the feature vector.
wherein the artificial neural network generates the feature vector.
Claim 13 and 20
Claim 6
wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iv) a relationship between two or more of the plurality of classifications, (v) a project to which each of the plurality of assets belong, (vi) a data quality score computed for each of the plurality of assets, (vii) a set of tags applied to each of the plurality of assets, (viii) a name of each of the plurality of assets, (ix), a textual description of each of the plurality of assets, and (x) a group of assets comprising a subset of the plurality of assets.
wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iv) a relationship between two or more of the plurality of classifications, (v) a project to which each of the plurality of assets belong, (vi) a data quality score computed for each of the plurality of assets, (vii) a set of tags applied to each of the plurality of assets, (viii) a name of each of the plurality of assets, (ix), a textual description of each of the plurality of assets, and (x) a group of assets comprising a subset of the plurality of assets.
Claim 14 and 20
Claim 7
wherein the plurality of assets further comprise: (i) a database, (ii) files, and (iii) a table in the database.
wherein the plurality of assets further comprise: (i) a database, (ii) files, and (iii) a table in the database.


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 8, claim 8 requires “training an artificial neural network to generate asset classification rules”. The specification recites support for training a generic ML algorithm using rules and models at [0021]. However, neither the specification nor the drawings recite explicit support for “training an artificial neural network to generate asset classification rules.” Similarly, because the step of training the artificial neural network to generate is not properly supported by the disclosure, the step “generating, by the artificial neural network and based on the one or more feature vectors, a first classification rule…” also lacks proper support in the specification. Accordingly, the applicant has not demonstrated that they were in possession of the claimed invention at the time of filing.


Claim 15 recites similar language as claim 8 and is rejected for at least the same reasons therein.
Claims 9-14 and 16-20 are rejected based on their dependency from an above-rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-20 (s) are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis: In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis: Based on the claims being determined to be within the four statutory categories, it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea). In this case, the claims fall within the judicial exception of abstract idea. Specifically, the abstract idea of “Mental processes (including an observation, evaluation, judgement, or opinion)”.

Step 2A Prong 1: Claims 8 and 15 recite:

“extracting, for a plurality of feature…” (evaluation/judgement)
“generating a feature vector…” (evaluation)
“generating... based on the feature vector…” (evaluation)
“identifying a second…” (judgement)
“determining a number…” (observation)
“upon determining that the number of terms… exceeds a threshold…determining whether differences…are significant…” (judgement)
“upon determining… refraining…” (judgement)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claim 8 and 15 “by the artificial neural network” correspond to mere instructions to implement an abstract idea or other exception on a computer. “Receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is merely an insignificant extra-solution activity to the judicial exception. “Training an artificial neural network to generate asset classification rules” corresponds to the establishment of field of use and technological environment (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(II)). “Training an artificial neural network to generate asset classification rules” corresponds to Well-Understood, Routine and Conventional activity known to the art (Aggarwal, “Data Mining”, Chapter 10, p. 286-287 “Training phase: In this phase, a training model is constructed from the training instances. Intuitively, this can be understood as a summary mathematical model of the labeled groups in the training data set.” “Various models have been designed for data classification. The most well-known ones include decision trees, rule-based classifiers, probabilistic models, instance-based classifiers, support vector machines, and neural networks.”)

Step 2A Prong 1: Claim 9 and 16 recites:
“determining that a second classification..(observation)
“identifying a third...” (judgement)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 9 and 16 includes the limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(II)(i)).

Step 2A, Prong 1 analysis: Claim 10 and 17 recites:
“determining a new asset...” (observation)
“determining that the new asset...” (judgement)
“programmatically applying...” (evaluation)
Step 2A: Prong 2 analysis: Claim 10 and 17 includes the limitation “storing the first classification rule” which is merely insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “storing the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation “storing the first classification rule” is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A, Prong 1 analysis: Claim 11 and 18 recites:
“determining that a second classification..” (observation)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 11 and 18 includes the limitation “outputting the first and second classification rule to the user with an indication suggesting to replace the third classification rule with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and second classification rule to the user with an indication suggesting to replace the third classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(ll)(i)).

Step 2A, Prong 1 analysis: Claim 12 and 19 recites:
“wherein the artificial neural network...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 5 includes the limitation “wherein the artificial neural network generates the feature vector.”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the artificial neural network generates the feature vector” is well understood, routine, and conventional in the art (Aggarwal, “Data Mining”, Chapter 10, p. 286-287).

Step 2A: Prong 1 analysis: Claim 13 recites:
“wherein the plurality of features comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 13 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A: Prong 1 analysis: Claim 14 recites:
“wherein the plurality of assets comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 14 includes the limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A: Prong 1 analysis: Claim 20 recites:
“wherein the plurality of features comprise...” (extra-solution activity)
S Step 2A: Prong 2 analysis: Claim 20 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets, and wherein the plurality of assets comprise: (i) a database, (ii) files, and (iii) a table in the database”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets and wherein the plurality of assets comprise: (i) a database, (ii) files, and (iii) a table in the database” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).



Allowable Subject Matter
Claims 8-20 are presently novel over known existing prior art, but are currently rejected under §101 and §112.
Claim 8 recites a generic computer system that receives a plurality of data assets and classifications, extracts feature data and feature vectors from the assets, generates a first classification rule based on the features, identifies a second classification rule, and determines a number of matching first classification rule to the second classification rule. The above operations are known to the art (see at least U.S. Pub. No. 20200067861 A1 to Leddy et al, paragraphs [0054], [1662], [1233-1235], [1658-1659], [1914], and [0135-0136], and U.S. Pub. No. 20170250915 A1 to Long et al., paragraphs [0183] and [0163]). However, claim 8 further requires “upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: determining whether the differences only include use of different data types, whether differences only include different rule types, and whether the differences only include different scores; and upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.” The examiner understands these limitations to require that the system first compare the data types, rule types, and scores of two rules, and then, based on the rules having been found to include different data types, rule types, and scores, determine that the differences between the rules are not significant. The closest known art to these recited limitations is U.S. Pub. No. 7788652 B2 to Plesko et Tariti, which discloses weak and strong type checking of a rule, wherein a data type difference between two rules may be found to be insignificant. However, the known prior art does not further disclose comparison of two rules’ rule types and scores and the subsequent finding of the differences between the two rules to be insignificant despite differences in the rule types and scores of the rules.
Claim 15 is a computer program product causing a computer to perform the same above described operations as claim 8, and is novel over existing prior art for the same reasons as claim 8.
Claims 9-14 and 16-20 are dependent upon an above described novel claim, and are novel by virtue of that dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 20070112824 A1 to Lock et al, U.S. Pub. No. 8417709 B2 to Chiticariu et al, U.S. Pub. No. 20180157988 A1 to Jagota, U.S. Pub. No. 20160063386 A1 to Xie et al, U.S. Pub. No. 20160012352 A1 to Peng et al, U.S. Pub. No. 20170323112 A1 to Tran et al, and “A Review of Machine Learning Algorithms for Text-Documents Classification” to Khan et al. US 9785795 B2 to Grondin et Grupta is considered pertinent due to the disclosed sensitive data classifications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.G.S./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126